UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:0-18834 Klever Marketing, Inc. (Exact name of small business issuer as specified in its charter) Delaware 36-3688583 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 30251 Golden Lantern Suite E, PMB 411 Laguna Niguel, CA 92677-5993 (Address of principal executive offices) (801) 847-6444 (Issuer’s Telephone Number) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). x Indicate by check mark whether the registrant is a large accelerated file, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filero(Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practical date.As of October 12, 2011, there were 45,502,933 shares of the issuer's $.01 par value common stock issued and outstanding. KLEVER MARKETING, INC. TABLE OF CONTENTS Page No. PART I– FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited): Condensed Balance Sheets as of September 30, 2011 and December 31, 2010 3 Condensed Statements of Operations for the three months, nine months and from inception of Development Stage on July 5, 1996 through September 30, 2011 4 Condensed Statements of Cash Flows for the nine months and from inception of Development Stage on July 5, 1996 through September 30, 2011 5 Notes to Condensed Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures about Market Risk 21 Item 4. Controls and Procedures 21 PART II– OTHER INFORMATION Item 1. Legal Proceedings 23 Item 1A. Risk Factors and Uncertainties 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3. Defaults Upon Senior Securities 25 Item 4. Submission of Matters to Vote of Security Holders 25 Item 5. Other Information 25 Item 6. Exhibits 26 Signatures 27 Exhibit Index Exhibit 31.1 Exhibit 31.2 Exhibit 32.1 Exhibit 32.2 2 PART 1– FINANCIAL INFORMATION Item 1. Financial Statements KLEVER MARKETING, INC. (A Development Stage Company) Condensed Balance Sheets ASSETS September 30, December 31, (Unaudited) CURRENT ASSETS Cash $ $ Prepaid expenses - 35 Total Current Assets FIXED ASSETS Capitalized software Less accumulated depreciation - - Total Fixed Assets OTHER ASSETS Intangibles, net Total Other Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable $ $ Accrued liabilities Preferred stock dividends Related party notes payable - Notes payable Stock deposits - Total Current Liabilities Total Liabilities Convertible preferred stock - Class A ( par value $0.01; 150,000 shares authorized; 101,134 and 93,056 issued and outstanding at September 30, 2011 and December 31, 2010, respectively); aggregate liquidation preference of $2,629,484. Convertible preferred stock - Class B ( par value $0.01; 125,000 shares authorized; 76,651 and 70,529 issued and outstanding at September 30, 2011 and December 31, 2010, respectively); aggregate liquidation preference of $1,303,067. Convertible preferred stock - Class C ( par value $0.01; 200,000 shares authorized; 134,774and 124,010 issued and outstanding at September 30, 2011 and December 31, 2010, respectively); aggregate liquidation preference of $889,508. Common stock (par value $0.01), 250,000,000 shares authorized, 45,502,933 and 45,921,640 shares issued and outstanding, respectively Treasury stock, 100,000 shares at June 30, 2011 and December 31, 2010 ) ) Paid in capital in excess of par value Retained deficit ) ) Deficit accumulated during development stage ) ) Total Stockholders' Deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these financial statements. 3 KLEVER MARKETING, INC. (A Development Stage Company) Condensed Statements of Operations (Unaudited) For the Three Months Ended September 30, For the Nine Months Ended September 30, From Inception of Development Stage On July 5, 1996 Through September 30, REVENUES $
